Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3 and 8 are objected to because of the following informalities: 
In claim 2, “to a the direction of travel of the nut plate” should read –to a [[the ]] direction of travel of the nut plate—
In claim 3, “its stowed orientation to its deployed orientation” should read –[[its]]the stowed orientation to [[its]]the deployed orientation--
In claim 8, “and bottom flange comprising an apertures” should read –and the bottom flange comprising an aperture[[s]]—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "The box clamp of claim 11 wherein the notch further comprises…" in line 1 of claim 14.  There is insufficient antecedent basis for this limitation in the claim since claim 14 is dependent on claim 11. The structure of “the notch” is introduced in claim 12 and therefore, for examination purposes, the Examiner understands claim 11 to be dependent on claim 12 (i.e. The box clamp of claim [[11]]12, wherein the notch further comprises…). 
Claim 15 recites the limitation “The box clamp of claim 11 wherein the notch” in line 1 of claim 15. There is insufficient antecedent basis for this limitation in the claim since claim 15 is dependent on claim 11 and the structure of “the notch” is not introduced within claim 11. For examination purposes, claim 15 is understood to read --The box clamp of claim 11 wherein [[the]]a notch--. 
Claims 18 and 19 recite “wherein the frame member of the box clamp is coupled to a side wall of the connection box.” There is insufficient antecedent basis for “a side wall” in this recitation in claims 18 and 19 since claim 16 (which claims 18 and 19 are dependent on) introduces “a box clamp on at least one side wall.” Therefore, for examination purposes, the Examiner understands “a side wall” from claims 18 and 19 to be the same side wall from claim 16 (i.e. “wherein the frame member of the box clamp is coupled to the at least one side wall of the connection box). 
Additionally, claim 19 recites “wherein the frame member is coupled to a side wall of the connection box by a removable fastener taken from the group consisting of screws, bolts, pins, brackets, catches, clips, snaps and clasps, a permanent fasteners taken from the group consisting of welding, tacking, rivets and adhesives and/or combinations of removable and permanent fasteners.” The removable and permanent fasteners are mutually exclusive features and therefore, it is unclear to the Examiner the metes and bounds of the claim. Furthermore, it is unclear why the frame member includes a fastener that is removable and then an additional fastener that is permanent since the permanent fastener would defeat the purpose of including a removable connection.  As understood from Applicant’s disclosure, the frame member is coupled to side wall of connection box including removable fasteners or permanent fasteners (page 10 of Specification). Therefore, for examination purposes, the frame member is coupled to a side wall of the connection by a removable fastener, a permanent fastener, or a combination of removable and permanent fasteners. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-10 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (US Patent No. 6,132,069). 
Regarding claim 1, Sato discloses a box clamp (item 35, figure 2) comprising a frame member (item 36), 
a clamping screw (item 37) passing through a portion of the frame member (screw 37 passes through both items 45 which are a part of frame member 36; figure 2), 
a nut plate (item 38) mounted on the clamping screw and movable along the clamping screw when the clamping screw is rotated (item 38 is a movable body that moves in a vertical direction by rotational movement of screw 37; column 9, lines 32-34; figure 2), and 
a rocker clamp (item 39) movably coupled to the frame wherein the nut plate acts on the rocker clamp to raise and extend the rocker clamp from a stowed orientation (defined as when rocker clamp 39 is parallel to frame 36 and not in contact with surface on item 1; column 9, lines 43-45 and column 18, lines 7-11; not explicitly shown in figures) to a deployed orientation (defined as when rocker clamp 39 extends aslant sideways and in contact with surface on item 1; column 9, lines 47-52; figures 8 and 9) upon rotation of the clamping screw (rocker clamp 39 swings between a non-engagement position defined as the stowed orientation and an engagement position which is defined as the deployed orientation as the screw 37 rotates and moves closer to surface on item 1).

Regarding claim 2, Sato discloses the box clamp as claimed in claim 1, wherein the rocker clamp has a first angled surface that extends perpendicular to a direction of travel of the nut plate when the rocker clamp is in the fully deployed orientation (designated in first annotated figure 9 below).

    PNG
    media_image1.png
    563
    416
    media_image1.png
    Greyscale

First Annotated Figure 9. 
Regarding claim 3, Sato discloses the box clamp as claimed in claim 1, wherein the frame member comprises a face member (defined as outer surface of frame 36 which faces outside environment and seen in first annotated figure 2 below) having an opening (item 44, figure 2)  through which the rocker clamp passes when pivoting from the stowed orientation to the deployed orientation (in stowed orientation, rocker clamp 39 is within opening 44 and in deployed orientation, rocker clamp 39 swings to outside of opening 44 therefore, passing through portion of opening). 

    PNG
    media_image2.png
    662
    632
    media_image2.png
    Greyscale

First Annotated Figure 2. 
Regarding claim 5, Sato discloses the box clamp as claimed in claim 1, wherein each of the frame, nut plate and rocker clamp are made from flat sheet material, cut and bent to shape (frame 36, nut plate 38 and rocker clamp 39 are three-dimensional components and therefore, inherently understood to be cut and bent in order to be used in the box clamp). 
Regarding claim 6, Sato discloses the box clamp as claimed in claim 1, wherein the nut plate comprises a top surface (designated in second annotated figure 2 below), a bottom surface (designated in second annotated figure 2 below) and a threaded hole (item 50, figure 2) extending therethrough, where the threads on the clamping screw cooperate with the threads on the nut plate threaded hole to move the nut plate upward and downward on the clamping screw (nut plate 38 moves along screw 37 when screw is rotated therefore, the threads on nut plate 37 cooperate with threads of screw 37).

    PNG
    media_image3.png
    330
    362
    media_image3.png
    Greyscale

Second Annotated Figure 2. 
Regarding claim 8, Sato discloses the box clamp as claimed in claim 3, wherein the frame member further comprises a top flange (defined as upper item 45; figure 2) and a bottom flange (defined as lower item 45; figure 2), each of the top flange and bottom flange comprising an aperture (both top and bottom flanges 45 consist of holes 46; figure 2) aligned with the center of the opening on the frame face member (column 8, line 66 through column 9, line 1) and a threaded hole (item 50) centered on the nut plate (column 9, lines 22-23).

Regarding claim 9, Sato discloses the box clamp as claimed in claim 1, wherein the rocker clamp comprises a rocker face portion (item 55, third annotated figure 2 below) comprising an upper edge (according to The Free Dictionary, “upper” is defined as situated above another part, or situated on higher ground; therefore, if you flip rocker clamp 39 upside down, then the upper edge designated in third annotated figure 3 below would be situated above the lower edge) and a lower edge (according to The Free Dictionary, “lower” is defined as less high in position; therefore, when rocker clamp 39 is flipped upside down, the lower edge as designated in third annotated figure 2 below is at a position less high than the upper edge). 

    PNG
    media_image4.png
    313
    379
    media_image4.png
    Greyscale

Third Annotated Figure 2. 
Regarding claim 10, Sato discloses the box clamp as claimed in claim 9, wherein the lower edge of the rocker face portion has a cut (designated in third annotated figure 2 above) to allow the rocker clamp to pivot around the clamping screw (the cut in the lower edge allows the rocker clamp 39 to fit onto nut plate 38 and therefore, pivot about clamping screw 37 when moving from stowed to deployed orientation, similar to applicant’s disclosure). 

Regarding claim 16, Sato discloses a connection box (according to Dictionary, “box” is defined as a protective casing for a piece of a mechanism, seen below; therefore, item 21 which includes item 25 is defined as connection box which is a protective casing about item 12; figure 1 below), comprising one or more side walls (both items 25; figure 1), 
said connection box comprising a box clamp (item 35, figure 1) on at least one side wall (item 35 is attached to both side walls 25; figure 1), 
said box clamp comprising a frame member (item 36), a clamping screw (item 37) passing through a portion of the frame member (screw 37 passes through both items 45 which are a part of frame member 36; figure 2), a nut plate (item 38) mounted on the clamping screw and movable along the clamping screw when the clamping screw is rotated (item 38 is a movable body that moves in a vertical direction by rotational movement of screw 37; column 9, lines 32-34; figure 2), and a rocker clamp (item 39) movably coupled to the frame wherein the nut plate acts on the rocker clamp to raise and extend the rocker clamp from a stowed orientation (defined as when rocker clamp 39 is parallel to frame 36 and not in contact with surface on item 1; column 9, lines 43-45 and column 18, lines 7-11; not explicitly shown in figures) to a deployed orientation (defined as when rocker clamp 39 extends aslant sideways and in contact with surface on item 1; column 9, lines 47-52; figures 8 and 9) upon rotation of the clamping screw (rocker clamp 39 swings between a non-engagement position defined as the stowed orientation and an engagement position which is defined as the deployed orientation as the screw 37 rotates and moves closer to surface on item 1).


    PNG
    media_image5.png
    191
    553
    media_image5.png
    Greyscale

“Box” Definition. 

Regarding claim 17, Sato discloses the connection box as claimed in claim 16, wherein the connection box comprises at least two opposed side walls (connection box comprises more than one side wall, as stated in claim 16 rejection above and the side walls 25 are on opposite sides of connection box 21; figure 1 below) with at least one of said box clamp on each opposed side wall (figure 1). 

    PNG
    media_image6.png
    861
    562
    media_image6.png
    Greyscale

Figure 1. 
Regarding claim 18, as best understood, Sato discloses the connection box as claimed in claim 16, wherein the frame member of the box clamp is coupled to the at least one side wall of the connection box (frame member 36 is attached to side wall 25; figure 1). 

Regarding claim 19, as best understood, Sato discloses the connection box as claimed in claim 16, wherein the frame member is coupled to the at least one side wall of the connection box by a removable fastener taken from the group consisting of screws, bolts, pins, brackets, catches, clips, snaps and clasps (frame member 36 is attached to side wall 25 via fitting screw 59; column 10, lines 6-9; figures 1 and 2).

Regarding claim 20, Sato discloses the connection box as claimed in claim 16, wherein the frame member is an integral part of the side wall of the connection box (according to Dictionary.com, “integral” is defined as of, relating to, or belonging as part of the whole or necessary to the completeness of the whole; therefore, the frame member 36 is necessary as part of the side wall 25 in order for the connection box 21 to function; figure 1 shows the frame member belonging as part of the  side wall when in use). 

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US 2010/0252703). 
Regarding claim 1, Wright discloses a box clamp comprising a frame member (item 110, figure 4), a clamping screw (item 210, paragraph 0028) passing through a portion of the frame member (figure 2), a nut plate (according to Macmillan Dictionary, “plate” is defined as a piece of metal used for covering something or for joining two parts of something together; therefore, item 505 is defined as nut plate since item 505 joins two parts of mechanism together and slidably receives screw 210; paragraph 0031; figures 2 and 5) mounted on the clamping screw and movable along the clamping screw when the clamping screw is rotated (paragraph 0031), and a rocker clamp (item 410; figure 5 below) movably coupled to the frame (rocker clamp 410 slidably moves along frame via intermediate components, similar to applicant’s disclosure) wherein the nut plate acts on the rocker clamp to raise and extend the rocker clamp (nut plate 505 acts on rocker clamp 410 when moving; figure 2) from a stowed orientation (defined as retracted position in which rocker clamp 410 is pivoted inwards towards frame 110; paragraphs 0030 and 0032, not explicitly shown in figures) to a deployed orientation (defined as extended position in which rocker clamp 410 is pivoted outward; paragraph 0030, figure 1) upon rotation of the clamping screw.

    PNG
    media_image7.png
    793
    716
    media_image7.png
    Greyscale

Annotated Figure 5. 
Regarding claim 2, Wright discloses the box clamp as claimed in claim 1, wherein the rocker clamp has a first angled surface (designated in annotated figure 8 below) that extends perpendicular to a direction of travel of the nut plate when the rocker clamp is in the fully deployed orientation (rocker clamp 410 is in fully deployed orientation in figure 8 below though not assembled).

    PNG
    media_image8.png
    554
    690
    media_image8.png
    Greyscale

Annotated Figure 8. 
Regarding claim 3, Wright discloses the box clamp as claimed in claim 1, wherein the frame member comprises a face member (designated in annotated figure 5 above) having an opening (according to The Free Dictionary, “opening” is defined as a gap, breach, or aperture; therefore, the opening designated in annotated figure 5 above is a gap in the face member of the frame member 110) through which the rocker clamp passes when pivoting from its stowed orientation to its deployed orientation (rocker clamp 410 passes through opening from stowed orientation, when the rocker clamp 410 is flush with face member, to the deployed orientation, when the rocker clamp 410 is angled outward; similar to applicant’s disclosure).

Regarding claim 4, Wright discloses the box clamp as claimed in claim 3, wherein the frame member comprises tracks (items 510 and 540; figure 5 below) on inward extending panels on each side of the opening (designated in second annotated figure 5 below) in which tabs (items 1004, figure 10) extending from opposed sides of the rocker clamp (tabs 1004 extend on opposed left and right sides of rocker clamp 410) ride during movement of the rocker clamp between its stowed and deployed orientations (items 1004 indirectly ride along tracks 510 and 540 when moving vertically and from the stowed and deployed orientation).

    PNG
    media_image9.png
    283
    449
    media_image9.png
    Greyscale

Second Annotated Figure 5. 
Regarding claim 5, Wright discloses the box clamp as claimed in claim 1, wherein each of the frame, nut plate and rocker clamp are made from flat sheet material, cut and bent to shape (frame 110, nut plate 505 and rocker 410 are three-dimensional components and therefore, inherently understood to be cut and bent in order to be used in the box clamp). 

Regarding claim 6, Wright discloses the box clamp as claimed in claim 1, wherein the nut plate comprises a top surface (defined as upper surface closest to item 1104 in figure 11 below), a bottom surface (defined as lower surface closest to item 1110 in figure 11 below) and a threaded hole (item 1106) extending therethrough, where the threads on the clamping screw cooperate with the threads on the nut plate threaded hole to move the nut plate upward and downward on the clamping screw (screw 210 fits within hole 1106 when in use).

    PNG
    media_image10.png
    221
    290
    media_image10.png
    Greyscale

Figure 11. 
Regarding claim 9, Wright discloses the box clamp as claimed in claim 1, wherein the rocker clamp comprises a rocker face portion comprising an upper edge and a lower edge (all features designated in third annotated figure 5 below).

    PNG
    media_image11.png
    301
    574
    media_image11.png
    Greyscale

Third Annotated Figure 5. 
Regarding claim 10, Wright discloses the box clamp as claimed in claim 9, wherein the lower edge of the rocker face portion has a cut (designated in third annotated figure 5 above; the cut separates from lower edge boundary) to allow the rocker clamp to pivot around the clamping screw (cut allows rocker clamp 410 to fit along intermediate components which move along screw 210 and therefore, pivot the rocker clamp 410 from stowed to deployed orientation).

Regarding claim 11, Wright discloses the box clamp as claimed in claim 1, wherein the rocker clamp comprises a rocker face portion and a rocker panel adjacent the rocker face portion, the rocker panel having an upper panel edge comprising a first angled portion that angles downwardly away from the rocker face portion, an intermediate portion and a lower panel edge comprising a second angled portion that extends substantially perpendicular to the rocker face portion (all components designated in annotated figure 10 below).

    PNG
    media_image12.png
    381
    634
    media_image12.png
    Greyscale

Annotated Figure 10. 

Claims 1-2, 5-7, 9-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 2012/0281410). 
Regarding claim 1, Wong discloses a box clamp (item 4) comprising a frame member (designated in annotated figure 3B below), a clamping screw (item 40, figures 3A-3B) passing through a portion of the frame member, a nut plate (designated in annotated figure 3B below) mounted on the clamping screw and movable along the clamping screw when the clamping screw is rotated (paragraph 0055, figures 2A and 2C) and a rocker clamp (item 44, figure 3A-3B) movably coupled to the frame wherein the nut plate acts on the rocker clamp to raise and extend the rocker clamp from a stowed orientation (defined as orientation shown in figure 2G) to a deployed orientation (defined as orientation shown in figure 2D) upon rotation of the clamping screw (paragraph 0055).

    PNG
    media_image13.png
    617
    630
    media_image13.png
    Greyscale

Annotated Figure 3B. 
Regarding claim 2, Wong discloses the box clamp as claimed in claim 1, wherein the rocker clamp has a first angled surface that extends perpendicular to a direction of travel of the nut plate when the rocker clamp is in the fully deployed orientation (designated in annotated figure 3A below).

    PNG
    media_image14.png
    626
    613
    media_image14.png
    Greyscale

Annotated Figure 3A.

Regarding claim 5, Wong discloses the box clamp as claimed in claim 1, wherein each of the frame, nut plate and rocker clamp are made from flat sheet material, cut and bent to shape (frame, nut plate and rocker 44 are three-dimensional components and therefore, inherently understood to be cut and bent in order to be used in the box clamp). 

Regarding claim 6, Wong discloses the box clamp as claimed in claim 1, wherein the nut plate comprises a top surface (defined as surface facing frame member, seen in annotated figure 3B above), a bottom surface (defined as bottom surface or opposite surface from the top surface, not explicitly seen in figures) and a threaded hole (defined as hole through while screw 40 fits into, annotated in figure 3B above) extending therethrough, where the threads on the clamping screw cooperate with the threads on the nut plate threaded hole to move the nut plate upward and downward on the clamping screw (clamping screw 40 rotates in order to move nut plate in a vertical direction along screw 40 therefore, the threaded hole on nut plate cooperates with threads on screw 40).

Regarding claim 7, Wong discloses the box clamp as claimed in claim 1, wherein the nut plate has a T-configuration (designated in second annotated figure 3B below) with a base of the T fitting between opposed panels on the frame member (according to The Free Dictionary, “between” is defined as in the space separating two objects; therefore, the nut plate is within the space between the two panels which are designated in second annotated figure 3B below) and a top of the T riding adjacent inward edges of the panels (according to The Free Dictionary, “ride” is defined as to travel over a surface; therefore, the top of the T-configuration travels over a surface next to inward edges of the panels, designated in annotated figure 3E below).

    PNG
    media_image15.png
    367
    676
    media_image15.png
    Greyscale

Second Annotated Figure 3B.


    PNG
    media_image16.png
    273
    476
    media_image16.png
    Greyscale

First Annotated Figure 3E.
Regarding claim 9, Wong discloses the box clamp as claimed in claim 1, wherein the rocker clamp comprises a rocker face portion comprising an upper edge and a lower edge (designated in annotated figures 4A and 4B below). 

    PNG
    media_image17.png
    298
    573
    media_image17.png
    Greyscale

Annotated Figures 4A and 4B. 

Regarding claim 10, Wong discloses the box clamp as claimed in claim 9, wherein the lower edge of the rocker face portion has a cut (designated in annotated figure 4A above) to allow the rocker clamp to pivot around the clamping screw (the cut portion fits the nut plate and other intermediate components to fit within the rocker clamp and allow the rocker clamp to pivot about screw 40).  

Regarding claim 11, Wong discloses the box clamp as claimed in claim 1, wherein the rocker clamp comprises a rocker face portion and a rocker panel adjacent the rocker face portion, the rocker panel having an upper panel edge comprising a first angled portion that angles downwardly away from the rocker face portion, an intermediate portion and a lower panel edge comprising a second angled portion that extends substantially perpendicular to the rocker face portion (all features designated in second annotated figures 4A and 4B below).

    PNG
    media_image18.png
    405
    808
    media_image18.png
    Greyscale

Second Annotated Figures 4A and 4B. 
Regarding claim 15, as best understood, Wong discloses the box clamp as claimed in claim 11, wherein a notch (according to The Free Dictionary, “notch” is defined as an angular cut or indentation; therefore, the notch as designated in third annotated figure 4A below is a right-angled cut in the rocker clamp 44) has an upper notch surface and a lower notch surface (both designated in second annotated figure 3E below; upper notch surface is defined to be at an upper surface when figure 4A is rotated 90 degrees clockwise and the lower notch surface is defined to be at a lower surface point in this position as well), wherein the lower notch surface engages a bottom surface of the nut plate when in the stowed orientation (in the stowed orientation, the lower notch surface engages a bottom surface, defined as the base of the T-configuration of the nut plate; though not explicitly shown) and the upper notch surface engages an upper surface of the nut plate when in the deployed orientation (when in the deployed orientation as seen in figure 3E below, an upper notch surface engages a surface located at a higher point than the bottom surface of the nut plate).

    PNG
    media_image19.png
    189
    331
    media_image19.png
    Greyscale

Third Annotated Figure 4A. 


    PNG
    media_image20.png
    293
    618
    media_image20.png
    Greyscale

Second Annotated Figure 3E. 
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the closest prior art of record, Wright (US 2010/0252703) discloses the box clamp as claimed in claim 11, wherein the rocker panel further comprises a notch between the upper panel edge and the lower panel edge in which the nut plate is positioned (as shown in designated annotated figure 10 of Wright). However, Wright, alone or in combination, does not teach, suggest or make obvious the notch comprising an upper notch surface with a first upper angled portion substantially parallel to the first angled portion of upper panel edge (as designated in annotated figure 10 of Wright above) and a second upper angled portion which is angled upwardly as it extends between rocker face portion and the first angled portion, as required by the claim and in combination with the other limitations of the claim. 
Claim 13 is allowable because it is dependent on claim 12.
Claim 14, as best understood, is allowable because it is dependent on claim 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bordwell (US Patent No. 5,603,424) discloses a mounting assembly attached to a pre-manufacturing connection box wherein the mounting assembly comprises a movable plate so as to clamp the box to the mounting wall. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 1, 2022